R-477

                  HE                   NE      GENE
                                       EXA!F3
                              AUSTIN   11. TEKas
PRICE  DANIEL
ATTORNEYGENERAL


                                   May 20, 1847

    Hon. J. F. Ward, Chaixman,                Opinion No. V-211
    Contingent Expense Committee,
    House of Representatives,,                Re:    The legality    of
    Austin, Texas                                    payment, during
       .’                                            the interim, for
                                                     newspaper sub-
                                                     scriptions   ior
                                                     members of the
                                                     House. of Repre-
                                                     sentatives   from
                                                     the House Con-
                                                     tingent Expense
                                                     Aooount .
    Dear Sir:
                   Tour request for     an opinion    upon the above
     aubjeot   matter is as follows:
                        “Please give the Contingent Expense
               Committee of the House of Representatives
              an opinion as to whether or not it is per-
              mlssible      for .the Contingeht lkpenee Ao-.
               oount to stand the expense of a member*s
              ‘newspaper subscription       Wring the interim.
              Several House members have mde such a re-
               quest and as I can find no p’reaeaent ooa-
               cerning suoh a request, I would appreciate          I
            .,‘,anopinion from your offioe       as final auth-
        .,,.:;;‘,.-,ority
                       .*                        I
    ...,..‘),”,,’   You are respeotfully   s.dviseQ’ that it is not
   ~-S&h1 ‘to pay from the Contingent Expense AGoount of the
   Lkgislatuke      the expense of a-member,*a newspaper sub-
    s&ption       during the’~interim.
    .,...,,~’
         :’
                    Such expense,oould   not be oonstrued to be for
    $$u’tjilc’purpose    with respect to any duty imposed by law
    upon: #e” member.                              I~

                  There are, of course, certain interim eapensee
     of members permissible    to be paid, where they are aoting
    ,in ‘andnterlm committee capacity for some lawful leglsla-
     tive purpose, but the case put by you does not fall wlth-
     in that class,of  claims.
Hon. J. F. Ward, page 2     (V-211)




                A member's expense for newspaper sub-
        scription   dud43 the Legislative  interim IBay
        not be paid from the Contingent Expense Ao-
        count of the Legislature.
                                      Yours very truly,
                                 ATTORNEYGENERAL
                                              OF?EXAS




0S:wb


                                 APPROVED
                                        MAY20 1947